Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s claims filed on 17 April 2020.
Claims 1-20 remain pending. 

Continued Examination Under 37 CFR 1.114
4.	This application is a continuation of Serial No. 15/661,014 filed on 27 July 2017 which is now, US Patent No. 10,735,394 issued on 04 August 2020.

Information Disclosure Statement
5.	The Information Disclosure Statements respectfully submitted on 17 April 2020, 16 June 2021, 30 December 2020, 10 November 2020, 23 June 2020, 17 April 2020, and 22 October 2021 have been considered by the Examiner.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,735,394. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are the same for the instant application and the issued application. Each claim identical mechanisms for caching framework for a multi-tenant identity and data security management cloud-based system wherein authenticating a request from a client and determine if the resources should be provided to the client based upon the remote API.
8. 	Claims 1-20 of US Patent No. 10,735,394 contains every element of claims 1-20, of the instant application and as such anticipates claims 1-20 of the instant application.9. 	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re 
Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-18 are rejected under 35 U.S.C. 101 because the claims recite “a computer-readable storage medium”. The computer readable storage medium defined within the Applicant’s specification in paragraph 0174-0175 embodies signal-bearing media which does not exclude signals. While the specification discusses hardware embodiments to medium (i.e. RAM, ROM, magnetic or optic disks, or other storage devices) the specification nor the claim language limits the interpretation of the medium to just hardware/non-signal embodiments. 
Furthermore, in light of the board's decision precedential ruling that a computer-readable storage medium is not statutory subject matter, please look at Ex parte Mewherter, Appeal No. 2012-007692. 
Therefore, in order to overcome the 101 rejection, the Examiner suggest the following options to the Applicant: Replace computer-readable storage medium with non-transitory computer readable storage medium or non-transitory computer readable storage device.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim comprises a system claim comprising software with no hardware structure element. The following: microservices, cache, and module can all be interpreted as merely software. Therefore, in order to overcome the 101 rejection, the Examiner respectfully suggests that the claim be amended to positively recite a hardware element in the body of the claims to make the claim statutory. 
Dependent claims 2-9 are rejected under the same rationale as claim 17 as they do not cure the deficiencies of claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “common module” and “cache module” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites a method claim without being executed by hardware/structure element.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 10, and 19 recites a “a common module corresponding to each of the microservices and comprising a cached application programming interface”. However, it is unclear to the Examiner what comprise the API, the module, or microservices? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rangasamy et al. (Pub No. 2016/0124742).
Referring to the rejection of claim 1, Rangasamy et al. discloses a caching framework for a multi-tenant cloud-based system comprising: 
a plurality of microservices; (See Rangasamy et al., para. 129-130 and Fig. 13, i.e. Orchestrator receives a request from the web proxy 714, portal 716, or API gateway, and seamlessly coordinates multiple microservices of microservices, item 708 to service the request.)
a global cache that implements a global namespace; (See Rangasamy et al., para. 135-136 and Fig. 13, i.e.  Orchestration engine receive requests for interconnection assets from customers systems, wherein virtual circuits between buyers and sellers identifying customer systems within a database)
a plurality of tenant caches, each tenant cache corresponding to a different tenant of the multi-tenant cloud-based system; (See Rangasamy et al., para. 151 and 159, i.e. a cloud exchange customer may want to connect to multiple different cloud service providers via the cloud exchange platform. Orchestrator has to call multiple APIs and a cloud service provider can create a template for onboarding new customers  who want to connect with the cloud service provider.) 
a common module corresponding to each of the microservices and comprising a cache application programming interface (API); (See Rangasamy et al., para. 128 and Fig. 13, i.e. customers may use APIs to access cloud exchange data. Orchestration engine can receive requests entered using APIs, item 717 via an API gateway.)
and a cache module comprising a service provider interface (SPI) adapted to connect to a distributed remote cache. (See Rangasamy et al., para. 131 and Fig. 13, i.e.  orchestrator, item 706 may invoke a cloud service provider interface accessible via one of the microservices. For example, Azure (provided by Microsoft Corporation) may provide cloud services and expose an interface accessible by one of the microservices developed for the purpose of managing the cloud services)
Referring to the rejection of claim 2, Rangasamy et al. discloses wherein the remote cache comprises an in-memory data grid. (See Rangasamy et al., para. 138, i.e. Orchestration engine uses in-memory grid caching using an in-memory and persistent disk database)

Referring to the rejection of claim 3, Rangasamy et al. discloses wherein the in-memory data grid comprises Coherence. (See Rangasamy et al., para. 138, i.e. Coherence is disclosed as Java Virtual Machine – Node.JS.)
Referring to the rejection of claim 4, Rangasamy et al. discloses wherein each of the different tenants has a separate corresponding namespace for finding objects located in cache. (See Rangasamy et al., para. 85, 94, and 140)

Referring to the rejection of claim 5, Rangasamy et al. discloses wherein the common module comprises a remote API proxy. (See Rangasamy et al., para. 128, 130 and 136)
Referring to the rejection of claim 9, Rangasamy et al. discloses wherein each microservice has compile time dependency on its respective common module and has run time dependency on the cache module. (See Rangasamy et al., para. 186 and 200)
Referring to the rejection of claim 10, Rangasamy et al. discloses a computer readable medium having instructions stored thereon that, when executed by one or more processors, cause the processors to implement a caching framework for a multi-tenant cloud-based system, the caching framework comprising: 
a plurality of microservices; (See Rangasamy et al., para. 129-130 and Fig. 13, i.e. Orchestrator receives a request from the web proxy 714, portal 716, or API gateway, and seamlessly coordinates multiple microservices of microservices, item 708 to service the request.)
a global cache that implements a global namespace; (See Rangasamy et al., para. 135-136 and Fig. 13, i.e.  Orchestration engine receive requests for interconnection assets from customers systems, wherein virtual circuits between buyers and sellers identifying customer systems within a database)
a plurality of tenant caches, each tenant cache corresponding to a different tenant of the multi-tenant cloud-based system; (See Rangasamy et al., para. 151 and 159, i.e. a cloud exchange customer may want to connect to multiple different cloud service providers via the cloud exchange platform. Orchestrator has to call multiple APIs and a cloud service provider can create a template for onboarding new customers  who want to connect with the cloud service provider.)
a common module corresponding to each of the microservices and comprising a cache application programming interface (API); (See Rangasamy et al., para. 128 and Fig. 13, i.e. customers may use APIs to access cloud exchange data. Orchestration engine can receive requests entered using APIs, item 717 via an API gateway.)
and a cache module comprising a service provider interface (SPI) adapted to connect to a distributed remote cache. (See Rangasamy et al., para. 131 and Fig. 13, i.e.  orchestrator, item 706 may invoke a cloud service provider interface accessible via one of the microservices. For example, Azure (provided by Microsoft Corporation) may provide cloud services and expose an interface accessible by one of the microservices developed for the purpose of managing the cloud services)
Referring to the rejection of claim 11, Rangasamy et al. discloses wherein the remote cache comprises an in-memory data grid. (See Rangasamy et al., para. 138, i.e. Orchestration engine uses in-memory grid caching using an in-memory and persistent disk database)
Referring to the rejection of claim 12, Rangasamy et al. discloses wherein the in-memory data grid comprises Coherence. (See Rangasamy et al., para. 138, i.e. Coherence is disclosed as Java Virtual Machine – Node.JS.)
Referring to the rejection of claim 13, Rangasamy et al. discloses wherein each of the different tenants has a separate corresponding namespace for finding objects located in cache. (See Rangasamy et al., para. 85, 94, and 140)
Referring to the rejection of claim 14, Rangasamy et al. discloses wherein the common module comprises a remote API proxy. (See Rangasamy et al., para. 128, 130 and 136)
Referring to the rejection of claim 18, Rangasamy et al. discloses wherein each microservice has compile time dependency on its respective common module and has run time dependency on the cache module. (See Rangasamy et al., para. 186 and 200)
Referring to the rejection of claim 19, Rangasamy et al. discloses a method of providing a caching framework for a multi-tenant cloud-based system comprising: 
generating a plurality of microservices, (See Rangasamy et al., para. 129-130 and Fig. 13, i.e. Orchestrator receives a request from the web proxy 714, portal 716, or API gateway, and seamlessly coordinates multiple microservices of microservices, item 708 to service the request.)
each of the microservices having access to a global cache that implements a global namespace and a plurality of tenant caches, (See Rangasamy et al., para. 135-136 and Fig. 13, i.e.  Orchestration engine receive requests for interconnection assets from customers systems, wherein virtual circuits between buyers and sellers identifying customer systems within a database)
each tenant cache corresponding to a different tenant of the multi-tenant cloud-based system; (See Rangasamy et al., para. 151 and 159, i.e. a cloud exchange customer may want to connect to multiple different cloud service providers via the cloud exchange platform. Orchestrator has to call multiple APIs and a cloud service provider can create a template for onboarding new customers  who want to connect with the cloud service provider.)
generating a common module corresponding to each of the microservices and comprising a cache application programming interface (API); (See Rangasamy et al., para. 128 and Fig. 13, i.e. customers may use APIs to access cloud exchange data. Orchestration engine can receive requests entered using APIs, item 717 via an API gateway.)
and generating a cache module comprising a service provider interface (SPI) adapted to connect to a distributed remote cache. (See Rangasamy et al., para. 131 and Fig. 13, i.e.  orchestrator, item 706 may invoke a cloud service provider interface accessible via one of the microservices. For example, Azure (provided by Microsoft Corporation) may provide cloud services and expose an interface accessible by one of the microservices developed for the purpose of managing the cloud services)

Referring to the rejection of claim 20, Rangasamy et al. discloses wherein the remote cache comprises an in-memory data grid. (See Rangasamy et al., para. 138)

Allowable Subject Matter
Claims 6-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: determine, by the remote API proxy, whether the resource is indicated as cacheable based on the metadata, and if cacheable whether the resource is cached in the near cache or in the remote cache, wherein the remote cache is external of the first microservice and the remote API proxy establishes a connection with the remote cache; in response to determining the resource is indicated as cacheable in the near cache, retrieve the resource from the near cache or from the remote cache when the resource is cached; call an administration microservice to obtain the resource when the resource is not cached, wherein the administration microservice is a different microservice than the first microservice; and provide the resource to the client.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        April 21, 2022

/KENDALL DOLLY/Primary Examiner, Art Unit 2436